
	
		II
		111th CONGRESS
		2d Session
		S. 3157
		IN THE SENATE OF THE UNITED STATES
		
			March 23, 2010
			Mr. Casey (for himself,
			 Mr. Brown of Ohio,
			 Ms. Stabenow, and
			 Mr. Burris) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Employee Retirement Income Security Act of
		  1974 and the Internal Revenue Code of 1986 to allow time for pensions to fund
		  benefit obligations in light of economic circumstances in the financial markets
		  of 2008, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Create Jobs and Save Benefits Act of
			 2010.
		2.Multiemployer
			 plan mergers and alliances
			(a)Multiemployer
			 plan alliances
				(1)Amendments to
			 ERISA
					(A)Section 4231 of the Employee Retirement
			 Income Security Act of 1974 is amended by adding at the end the following new
			 subsection:
						
							(e)Multiemployer
				plan alliances
								(1)In
				generalThe plan sponsor of a multiemployer plan into which
				another multiemployer plan (referred to in this subsection as the allied
				plan) has been merged in accordance with this section may designate the
				merger as an alliance to which the rules of this subsection apply by amending
				such sponsor's plan—
									(A)to identify the
				allied plan, and
									(B)to delineate the
				terms of operation of the alliance, including the allocation of employer
				contributions and experience gains and losses between the merged plan and the
				frozen allied plan.
									(2)Applicable
				provisionsExcept to the extent otherwise provided in the plan
				amendment under paragraph (1), sections 302, 304, and 305, part 1 of subtitle
				E, sections 4244A and 4281, part 3 of subtitle E, and section 4261 shall apply
				to the frozen allied plan and the plan into which the allied plan was merged as
				if they were separate plans.
								(3)Frozen allied
				plan
									(A)In
				generalThe term frozen allied plan means a
				plan—
										(i)which comprises
				the assets and liabilities of the allied plan as if it had been amended,
				effective immediately before the effective date of the merger, to cease all
				benefit accruals, and
										(ii)which is treated
				in part as a separate plan from the merged plan, as provided in subparagraphs
				(B) and (C) and paragraph (2).
										(B)Employers
				maintaining planThe employers that were obligated to contribute
				to the allied plan immediately before the effective date of the merger, and any
				successors thereto whether by sale, reorganization, or otherwise, shall be
				considered to be the employers maintaining the frozen allied plan to the extent
				they continue to have an obligation to contribute with respect to participants
				or facilities covered by the allied plan before such effective date.
									(C)Participants and
				beneficiariesThe participants and beneficiaries of the allied
				plan immediately before the effective date of the merger shall be considered to
				be the participants and beneficiaries of the frozen allied plan on and after
				such date.
									(4)Treatment of
				merged plan as single planExcept as provided in paragraphs (2)
				and (3), the allied plan and the plan into which it has been merged shall be
				treated as a single plan.
								(5)Other
				rules
									(A)Adoption of
				initial plan amendmentThe plan amendment initially designating a
				merger as an alliance, identifying the allied plan, and delineating the terms
				of the alliance must be adopted by no later than the last day of the plan year
				in which the merger takes effect.
									(B)Subsequent
				amendmentsThe initial plan amendment described in subparagraph
				(A) may subsequently be modified or repealed, except that the plan shall give
				notice of any such change to the employers and participants with respect to the
				allied plan at least 15 days before such subsequent amendment takes
				effect.
									(C)Discretion to
				treat mergers differentlyThe plan sponsor of a multiemployer
				plan may, in its discretion, treat some mergers as alliances and others as full
				mergers, and may prescribe different terms of operation for different
				alliances, if the basis for such disparate treatment is not
				unreasonable.
									.
					(B)Subsection (b) of section 4231 of such Act
			 is amended by striking and at the end of paragraph (3), by
			 striking the period at the end of paragraph (4) and inserting ;
			 and, and by adding at the end the following new paragraph:
						
							(5)a merger that is
				designated as an alliance under subsection (e) shall not be treated as failing
				to meet any of the criteria of this subsection solely because benefits under
				the allied plan are, or are expected to be, reduced or eliminated pursuant to
				section 305 as a result of the endangered or critical status of the frozen
				allied
				plan.
							.
					(C)Section 404(a) of
			 such Act is amended by adding at the end the following new paragraph:
						
							(3)With respect to a
				merger of multiemployer plans, including a merger that is designated as an
				alliance under section 4231(e), the plan sponsors of a plan which is merging
				with another plan shall be considered to meet the requirements of paragraph
				(1)(A) if such plan sponsors determine that the merger is not reasonably likely
				to be adverse to the long-term interests of the participants and beneficiaries
				of the plan for which such plan sponsors are responsible prior to such
				merger.
							.
					(D)Section 4231(c) of
			 such Act is amended by striking The merger of multiemployer plans or the
			 transfer and inserting The merger of multiemployer plans,
			 including a merger that is designated as an alliance, or the
			 transfer.
					(2)Amendment to
			 Internal Revenue Code of 1986Section 412 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(f)Multiemployer
				plan alliances
							(1)In
				generalExcept to the extent otherwise provided in the plan
				amendment under section 4231(e)(1) of the Employee Retirement Income Security
				Act of 1974 designating a multiemployer plan merger as an alliance, this
				section and sections 431 and 432 shall apply to the frozen allied plan and the
				plan into which the allied plan was merged as if they were separate
				plans.
							(2)Employers
				maintaining planThe employers that were obligated to contribute
				to the allied plan immediately before the effective date of the merger, and any
				successors thereto whether by sale, reorganization, or otherwise, shall be
				considered to be the employers maintaining the frozen allied plan to the extent
				they continue to have an obligation to contribute with respect to participants
				or facilities covered by the allied plan before such effective date.
							(3)Participants and
				beneficiariesThe participants and beneficiaries of the allied
				plan immediately before the effective date of the merger shall be considered to
				be the participants and beneficiaries of the frozen allied plan on and after
				such date.
							(4)Treatment of
				merged plan as single planExcept as provided in paragraphs (2)
				and (3) of section 4231(e) of the Employee Retirement Income Security Act of
				1974, the allied plan and the plan into which it has been merged shall be
				treated as a single plan.
							(5)Alliance; allied
				plan; frozen allied planFor purposes of this subsection, the
				terms alliance, allied plan, and frozen allied
				plan shall have the same meanings as when used in section 4231(e) of the
				Employee Retirement Income Security Act of
				1974.
							.
				(b)PBGC assistance
			 for multiemployer plan mergersSection 4231 of the Employee
			 Retirement Income Security Act of 1974, as amended by subsection (a), is
			 amended by adding at the end the following new subsection:
				
					(f)Facilitated
				mergers
						(1)In
				generalWhen requested to do so by the plan sponsors, the
				corporation shall take reasonable actions to promote and facilitate the merger
				of two or more multiemployer plans, including a merger that is designated as an
				alliance under subsection (e), if it determines that the transaction is in the
				interests of the participants and beneficiaries of at least one of the plans
				and is not reasonably expected to be adverse to the long-term interests of the
				participants and beneficiaries of the other plan or plans. Such facilitation
				may include training, technical assistance, mediation, communication with
				stakeholders, and support with related requests to other government
				agencies.
						(2)Financial
				assistanceIn order to facilitate a merger, including a merger
				designated as an alliance under subsection (e), which it determines is
				reasonably necessary to enable one or more of the plans involved to avoid or
				postpone insolvency, the corporation may provide financial assistance to the
				merged plan if it reasonably expects that such financial assistance will reduce
				the corporation’s likely long-term loss with respect to the plans
				involved.
						.
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect as of the first day of the first plan year
			 beginning on or after January 1, 2009.
			3.Strengthening
			 participants’ benefit protections
			(a)Increase in
			 Multiemployer Benefit GuaranteeParagraph (1) of section 4022A(c)
			 of the Employee Retirement Income Security Act of 1974 is amended to read as
			 follows:
				
					(c)(1)Except as provided in subsection (g), the
				monthly benefit of a participant or a beneficiary which is guaranteed under
				this section by the corporation with respect to a plan is the product of the
				number of the participant’s years of credited service multiplied by the sum
				of—
							(A)100 percent of the accrual rate up to $11,
				plus 75 percent of the lesser of—
								(i)$33, or
								(ii)the accrual rate, if any, in
				excess of $11, and
								(B)50 percent of the lesser of—
								(i)$40 or
								(ii)the accrual rate, if any, in
				excess of
				$44.
								.
			(b)Increase in
			 annual premium rate payableSubparagraph (A) of section
			 4006(a)(3) of the Employee Retirement Income Security Act of 1974 is
			 amended—
				(1)by inserting
			 and before January 1, 2011, after December 31,
			 2005, in clause (iv),
				(2)by striking
			 or at the end of clause (iii),
				(3)by striking the
			 period at the end of clause (iv) and inserting , or, and
				(4)by adding at the
			 end the following new clause:
					
						(v)in the case of a
				multiemployer plan, for plan years beginning after December 31, 2010, $16.00
				for each individual who is a participant in such plan during the applicable
				plan
				year.
						.
				(c)Certain
			 partitions of eligible multiemployer plans
				(1)PartitionsSection
			 4233 of the Employee Retirement Income Security Act of 1974 is amended by
			 adding at the end the following new subsection:
					
						(g)Interim
				partition of eligible multiemployer plans
							(1)In
				generalNotwithstanding the preceding subsections, if, within the
				180-day period beginning on the first day of the first plan year beginning
				after the date of the enactment of the Create
				Jobs and Save Benefits Act of 2010, the plan sponsor of an
				eligible multiemployer plan provides to the corporation written notice that
				such plan elects a partition under this subsection, the corporation shall order
				a partition of such plan. A partition ordered under the preceding sentence
				shall be effective on the first day of the calendar month designated by the
				corporation which is after September 2011 and before March 2012. The written
				notice required by the first sentence of this paragraph shall include the
				certifications described in paragraph (2) and a list, certified by the plan
				sponsor, of eligible partition employers.
							(2)Eligible
				multiemployer planAn eligible multiemployer plan is a
				multiemployer plan as to which—
								(A)the plan actuary
				has certified pursuant to section 305(b) that the plan is in critical status
				(within the meaning of section 305(b)(2)) for the plan year in which the notice
				described in paragraph (1) is provided to the corporation, and the plan sponsor
				has certified, consistent with projections provided by the plan actuary,
				that—
									(i)a
				substantial reduction in the amount of aggregate contributions under the plan
				has resulted or will result—
										(I)from cases or
				proceedings under title 11, United States Code, with respect to employers which
				were participating in the plan, or
										(II)from the
				complete withdrawal of employers from the plan without payment of the full
				amount of such employers' allocable amount of unfunded vested benefits under
				section 4211,
										as compared
				to the amount of aggregate contributions that would have been made under the
				plan but for such cases or proceedings,(ii)the plan is
				likely to become insolvent,
									(iii)contributions
				under the plan will have to be significantly increased to prevent the plan from
				becoming insolvent,
									(iv)as of the last
				day of each of the 2 plan years immediately preceding the plan year in which
				the notice described in paragraph (1) is provided to the corporation—
										(I)the ratio of the
				number of retirees, beneficiaries of deceased participants, and terminated
				vested participants in the plan to the number of the active participants in the
				plan for each such year was not less than 2 to 1, and
										(II)the ratio of
				benefit payments made by the plan for each such year to contributions required
				to be made to the plan under section 304 or 305(e), whichever is applicable,
				for each such year was not less than 2 to 1, and
										(v)partition would
				significantly reduce the likelihood that the plan will become insolvent,
				or
									(B)the plan actuary
				has certified pursuant to section 305(b) that the plan is in endangered status
				(within the meaning of section 305(b)(1)) for the plan year in which the notice
				described in paragraph (1) is provided to the corporation, and the plan sponsor
				has certified, consistent with projections provided by the plan actuary,
				that—
									(i)clauses (i),
				(ii), (iii), and (v) of subparagraph (A) apply to the plan,
									(ii)as of the last
				day of each of the 2 plan years immediately preceding the plan year in which
				the notice described in paragraph (1) is provided to the corporation—
										(I)the ratio of the
				number of retirees, beneficiaries of deceased participants, and terminated
				vested participants in the plan to the number of the active participants in the
				plan for each such year was not less than 10 to 1, and
										(II)the ratio of
				benefit payments made by the plan for each such year to contributions required
				to be made to the plan under section 304 for each such year was not less than 2
				to 1, and
										(iii)the plan
				suffered a substantial reduction in the amount of contribution base units under
				the plan as a result of declining employment within the industry of employers
				covered by the plan.
									(3)Eligible
				partition employerFor purposes of this subsection, the term
				eligible partition employer means an employer which, before the
				date the notice described in paragraph (1) is provided to the corporation with
				respect to an eligible multiemployer plan in which the employer
				participates—
								(A)ceased
				contributions to such eligible multiemployer plan as a result of a case or
				proceeding under title 11, United States Code, with respect to such employer,
				or
								(B)withdrew
				completely from such plan without paying the full amount of the employer's
				allocable amount of unfunded vested benefits determined under section
				4211.
								(4)Transfers under
				partition order
								(A)Scope of
				partition orderThe corporation’s partition order issued under
				paragraph (1) shall provide for—
									(i)a
				transfer, as of the date of the partition, of the nonforfeitable benefits
				directly attributable to service with eligible partition employers, and
									(ii)a
				transfer of assets in an amount equal to the greater of—
										(I)the amount of
				assets attributable to any withdrawal liability payments by such employers, as
				adjusted by any gains or losses thereon and reduced by any benefit payments
				made with regard to service with such employers, or
										(II)the present
				value, as determined by the plan actuary of the eligible multiemployer plan, of
				all nonforfeitable benefits directly attributable to service with eligible
				partition employers which are expected to be paid within 60 months of the
				effective date of the partition order.
										For purposes
				of clause (ii)(II), the corporation shall reduce the 60 month period described
				therein as necessary in order to allow an eligible multiemployer plan to
				satisfy the requirements of paragraph (2)(A)(v) (including the requirements of
				such subparagraph as applied to such plan by paragraph (2)(B)(i)).(B)Actuarial
				assumptionsThe present value of the nonforfeitable benefits
				described in subparagraph (A) shall be determined by the plan actuary on the
				basis of the assumptions prescribed by the corporation for purposes of section
				4044. In determining the benefits attributable to employment with eligible
				partition employers, a plan may elect to attribute all employment of a
				participant to the participant's most recent employer under the plan, prorate a
				participant's benefit among each of the participant's employers under the plan
				based on the participant's length of covered employment with each employer, or
				use any other reasonable method approved by the corporation.
								(C)Form of asset
				transferNotwithstanding any other provision of this Act or the
				Internal Revenue Code of 1986—
									(i)the transfer of
				assets required under subparagraph (A)(ii) may, at the discretion of the plan
				sponsor of the plan created by the partition, be accomplished by means of the
				transfer of an undivided interest in assets of the remaining eligible
				multiemployer plan equal in value, on the day before the transfer, to the
				amount required to be transferred, and
									(ii)the combined
				assets of the remaining eligible multiemployer plan and of the plan created by
				the partition may, at the discretion of the plan sponsor of the plan created by
				the partition, continue to be managed and invested as a pooled fund under the
				eligible multiemployer plan's investment policies without taking the partition
				into account, provided that each plan's respective interest in the pooled
				investment fund is adjusted to reflect investment gains and losses of the fund
				as a whole and to reflect each plan's actual benefit payments and expenses of
				administration.
									(D)Transfer in
				case of decline in contributionsAs of the last day of each of
				the 3 plan years following the plan year of the effective date of the
				corporation's partition order under paragraph (1), the plan sponsor of the
				remaining eligible multiemployer plan shall determine whether, during such plan
				year, the total contributions under the plan declined by 10 percent or more
				after the date of such partition order as a result of events described in
				paragraph (2)(A)(i). If such decline has occurred during any such plan year, a
				transfer (in addition to the transfers required under subparagraph (A)) shall
				be made as of the last day of such plan year of—
									(i)the
				nonforfeitable benefits directly attributable to service with employers that
				become eligible partition employers (as determined as of the last day of such
				plan year) after the date of such partition order, and
									(ii)an amount equal
				to the greater of—
										(I)the amount of
				assets attributable to any withdrawal liability payments by such employers, as
				adjusted by any gains or losses thereon and reduced by any benefit payments
				made with regard to service with such employers, or
										(II)the present
				value, as determined by the plan actuary of the eligible multiemployer plan, of
				all nonforfeitable benefits directly attributable to service with eligible
				partition employers which are expected to be paid within 60 months of the last
				day of such plan year.
										(E)Coordinated
				administration agreementThe plan created by the partition and
				the remaining eligible multiemployer plan may enter into a coordinated
				administration agreement for the efficient processing of benefit payments and
				may remit benefit payments to participants and beneficiaries with a single,
				combined check or other combined means of transfer.
								(5)Plan created by
				partitionThe plan created by the partition shall be—
								(A)a successor plan
				to which section 4022A applies, and
								(B)a terminated
				multiemployer plan to which section 4041A(d) applies, with respect to which no
				employer has withdrawal liability except as provided in paragraph (7).
								(6)Administration
				and sponsorship of plan created by partitionThe plan
				administrator and the plan sponsor of an eligible multiemployer plan before a
				partition under paragraph (1) shall be the plan administrator and the plan
				sponsor of the plan created by such partition, unless the corporation orders
				otherwise.
							(7)Employer
				withdrawal
								(A)In
				generalIf an employer completely withdraws (within the meaning
				of section 4203) from the plan within 60 months of the corporation's partition
				order under paragraph (1), the employer's withdrawal liability to the plan
				shall be determined as if the partition had not occurred.
								(B)Payment of
				withdrawal liabilityIn the case of an employer that completely
				withdraws or partially withdraws (within the meaning of section 4205) from the
				plan after the effective date of the corporation's partition order under
				paragraph (1), and an employer that completely or partially withdraws before
				such date whose withdrawal liability to the plan remains outstanding as of such
				effective date, the withdrawal liability of such employer shall be payable to,
				and shall be collected by the plan sponsor of, the remaining eligible
				multiemployer plan.
								(8)Limitation on
				benefit increasesIn the case of a plan that elects a partition
				under this subsection, in addition to any other applicable restrictions on
				benefit increases, such plan may not adopt—
								(A)an amendment
				which increases the liabilities of the plan by reason of any increase in
				benefits,
								(B)any change which
				has the effect of increasing the accrual of benefits, or
								(C)any change in the
				rate at which benefits become nonforfeitable under the plan,
								for a
				period of 5 plan years immediately following the plan year of the corporation's
				partition order under paragraph (1), unless such amendment or change is
				required as a condition of qualification under part I of subchapter D of
				chapter 1 of the Internal Revenue Code of 1986 or to comply with other
				applicable
				law..
				(2)Limitation on
			 benefit increases following a partition
					(A)Amendment to
			 ERISASection 305 of the Employee Retirement Income Security Act
			 of 1974 is amended by adding at the end the following new subsection:
						
							(j)Limitation on
				benefit increases following certain partitionsFor limitations in
				the case of a plan that elects a partition under section 4233(g), see paragraph
				(8)
				thereof.
							.
					(B)Amendment to
			 Internal Revenue Code of 1986Section 432 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subsection:
						
							(j)Limitation on
				benefit increases following certain partitionsIn the case of a
				plan that elects a partition under section 4233(g) of the Employee Retirement
				Income Security Act of 1974, in addition to any other applicable restrictions
				on benefit increases, such plan may not adopt—
								(1)an amendment
				which increases the liabilities of the plan by reason of any increase in
				benefits,
								(2)any change which
				has the effect of increasing the accrual of benefits, or
								(3)any change in the
				rate at which benefits become nonforfeitable under the plan,
								for a
				period of 5 plan years immediately following the plan year of the partition
				order issued by the Pension Benefit Guarantee Corporation under paragraph (1)
				of such section, unless such amendment or change is required as a condition of
				qualification under part I of subchapter D of chapter 1 or to comply with other
				applicable
				law..
					(3)Effect of
			 partition on premiums
					(A)Clause (i) of
			 section 4006(a)(3)(C) of the Employee Retirement Income Security Act of 1974 is
			 amended by adding at the end the following: For purposes of this
			 subparagraph, the value of assets held by the corporation and the basic
			 benefits guaranteed for multiemployer plans shall not include assets and
			 liabilities transferred pursuant to a partition order under section
			 4233(g)(1).
					(B)Section 4022A(f)
			 of such Act is amended by adding at the end the following new paragraph:
						
							(5)Basic benefits guaranteed in connection
				with assets and liabilities transferred to the corporation pursuant to a
				partition order under section 4233(g)(1) shall be disregarded under paragraphs
				(1), (2), and
				(3).
							.
					(4)PBGC guarantee
			 of partitioned benefits
					(A)Section 4022A of
			 the Employee Retirement Income Security Act of 1974 is amended by adding at the
			 end the following new subsection:
						
							(i)The monthly
				benefit of a participant or a beneficiary whose benefit was transferred
				pursuant to a partition under section 4233(g) which is guaranteed under this
				section by the corporation with respect to a plan is equal to the
				nonforfeitable benefits of such participant or beneficiary transferred pursuant
				to the
				partition.
							.
					(B)Section
			 4022A(c)(1) of such Act is amended by striking subsection (g)
			 and inserting subsections (g) and (i).
					(5)Report to
			 CongressNot later than December 31, 2011, the Secretary of the
			 Treasury and the Secretary of Labor shall submit a joint report to the
			 Committee on Finance and the Committee on Health, Education, Labor, and
			 Pensions of the Senate and the Committee on Ways and Means and the Committee on
			 Education and Labor of the House of Representatives regarding the funding
			 status of those plans that have received a partition order under section
			 4233(g)(1) of the Employee Retirement Income Security Act of 1974, the amount
			 of assets utilized in connection with any such partitions, and any
			 recommendations to extend such partitions or to further improve current law
			 with respect to such partitions.
				(6)Rehabilitation
			 plan requirements
					(A)Amendments to
			 ERISA
						(i)Section 305(e)(3)
			 of the Employee Retirement Income Security Act of 1974 is amended by adding at
			 the end the following new subparagraph:
							
								(D)Certain
				partitionsNotwithstanding any other provision of this section,
				in the case of an eligible multiemployer plan whose plan sponsor elects a
				partition under section 4233(g), the requirements of subparagraph (A) shall not
				be applied to require any action, option, or measure to be included in the
				plan's rehabilitation plan to the extent such action, option, or measure would,
				in the reasonable determination of the plan sponsor, adversely affect the
				future level of covered employment under the
				plan.
								.
						(ii)Section
			 305(e)(4) of such Act is amended by adding at the end the following new
			 subparagraph:
							
								(C)Coordination
				with section 4233(g)The modification of a rehabilitation plan by
				the plan sponsor of a plan that elects a partition under section 4233(g) shall
				not affect the rehabilitation period of such plan, and any change to the
				rehabilitation plan to reflect the effect of such partition shall constitute an
				update of the rehabilitation plan as in effect on the day before such
				partition.
								.
						(B)Amendments to
			 the Internal Revenue Code of 1986
						(i)Section 432(e)(3)
			 of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new subparagraph:
							
								(D)Certain partitionsNotwithstanding any other provision of this
				section, in the case of an eligible multiemployer plan whose plan sponsor
				elects a partition under section 4233(g) of the Employee Retirement Income
				Security Act of 1974, the requirements of subparagraph (A) shall not be applied
				to require any action, option, or measure to be included in the plan's
				rehabilitation plan to the extent such action, option, or measure would, in the
				reasonable determination of the plan sponsor, adversely affect the future level
				of covered employment under the
				plan.
								.
						(ii)Section
			 432(e)(4) of such Code is amended by adding at the end the following new
			 subparagraph:
							
								(C)Coordination
				with section 4233(g) of ERISAThe modification of a
				rehabilitation plan by the plan sponsor of a plan that elects a partition under
				section 4233(g) of the Employee Retirement Income Security Act of 1974 shall
				not affect the rehabilitation period of such plan, and any change to the
				rehabilitation plan to reflect the effect of such partition shall constitute an
				update of the rehabilitation plan as in effect on the day before such
				partition.
								.
						(7)EnforcementSection
			 4003(f)(1) of the Employee Retirement Income Security Act of 1974 is
			 amended—
					(A)by inserting
			 (A) after (f)(1), and
					(B)by adding at the
			 end the following:
						
							(B)The plan sponsor of an eligible
				multiemployer plan that is adversely affected by the corporation's failure to
				issue a partition order as required under section 4233(g)(1) may bring an
				action against the corporation for appropriate equitable relief in the
				appropriate court. In any such action, the court may order the partition upon
				finding that the requirements of section 4233(g)(1) have been
				satisfied.
							.
					(d)Financing for
			 partitions and other special matters
				(1)Obligations of
			 the corporationThe second sentence of section 4002(g)(2) of the
			 Employee Retirement Income Security Act of 1974 is amended to read as follows:
			 The United States Government is not liable for any obligation or
			 liability incurred by the corporation, except with respect to liabilities
			 transferred pursuant to a partition of a multiemployer plan under section
			 4233(g).
				(2)PBGC fund
			 establishedSection 4005 of such Act is amended by striking
			 subsections (d) and (e), by redesignating subsections (f) through (h) as
			 subsections (e) through (g), respectively, and by inserting after subsection
			 (c) the following new subsection:
					
						(d)Establishment of
				fifth fund; purpose; availability, etc
							(1)In
				generalA fifth fund shall be established for the purposes
				described in paragraph (2).
							(2)Use of
				fundThe fund established by this subsection shall be used to
				finance obligations undertaken by the corporation under section 4233.
							(3)Credits to
				fundThe fund established under this subsection shall be credited
				with funds made available to the corporation that are designated for special
				matters and the earnings thereon, including any amounts received in connection
				with a partition under section 4233(g), and shall not include premiums paid
				under section 4007, employer liability or withdrawal liability payments, the
				assets of terminated plans or repayments of financial assistance under section
				4261, or other amounts received in connection with terminated or insolvent
				plans.
							(4)Transactions
				with other fundsNotwithstanding paragraph (3), this fund may
				engage in transactions with the other funds established under this section to
				the extent reasonable and necessary to meet liquidity demands and to maximize
				the ability of the corporation to accomplish its mission under section 4002(a)
				without increasing the premiums payable under section 4006.
							(5)InvestmentsThe
				corporation may invest amounts of the fund in such obligations as the
				corporation considers appropriate.
							(6)Obligations of
				United StatesNotwithstanding any other provision of this title,
				obligations of the corporation which are financed by the fund created by this
				subsection shall be obligations of the United
				States.
							.
				(3)Conforming
			 amendments
					(A)Section 4022A(g)
			 of such Act is amended by striking paragraph (2).
					(B)Part 1 of subtitle
			 E of title IV of such Act is amended by striking section 4222, and the table of
			 contents for such Act is amended by striking the item relating to section
			 4222.
					(e)Effective
			 dates
				(1)The amendments
			 made by subsection (a) shall apply with respect to plans that first apply for
			 financial assistance from the Pension Benefit Guarantee Corporation after the
			 date of the enactment of this Act.
				(2)The amendments
			 made by subsection (b) shall apply to plan years beginning after December 31,
			 2010.
				(3)The amendments
			 made by subsections (c) and (d) shall take effect on the date of the enactment
			 of this Act.
				
